Title: To George Washington from Mirbeck, 6 March 1792
From: Mirbeck
To: Washington, George



Monsieur Le Président
Cap français [Saint Domingue]le 6 mars 1792.

J’ai l’honneur d’envoyer, à Votre Excellence, quelques imprimés, qui vous instruiront de l’etat actuel de la partie française dela Colonie de st Domingue.
Je la prie d’en agréer l’hommage; c’est un tribut que Je Suis enchanté

de Rendre aux talents et aux Vertus d’un grand homme qui fait, depuis longtems, mon admiration et celle du Monde. Je suis avec les Sentimens que Votre Excellence a inspirés à l’univers entier Monsieur le Président Votre très humble et très obeissant Serviteur.

de MirbeckCommissaire national-civil, déléguépar le Roi aux Iles françaisesde l’Amérique Sous le Vent.

